Exhibit 10.1
 
Fiscal Year 2015 Executive Annual Cash Incentive Plan of Hutchinson Technology
Incorporated
 
Our board of directors has adopted, upon the recommendation of its compensation
committee, an annual cash incentive plan for fiscal year 2015 for company
executives, including its named executive officers.  The plan is designed to
create an incentive for these executives to achieve goals that our board of
directors believes align with the short- and long-term interests of our
shareholders.  The plan incorporates company financial and operational measures.
 
Each participant in the plan is eligible for a target cash incentive opportunity
equal to a specified percentage of his or her respective base
salary.  Achievement of the threshold performance level for a particular goal is
required before a participant is eligible to receive a payout for that
goal.  Performance at the threshold level results in a payout of 50% of the
applicable target amount, performance at or above the maximum level results in a
payout of 200% of the target amount, and performance between threshold and
target levels or between target and maximum levels will result in a pro rata
payout.
 
For fiscal year 2015, a portion of each participant’s annual cash incentive
opportunity is based on achievement of two company financial goals: annual
revenue and the level of the company’s profitability (measured by annual
operating income) during the course of fiscal year 2015.
 
The remaining portion of each participants annual cash incentive opportunity for
fiscal year 2015 is based on achievement of two company operational goals: one
involving the market adoption of the companys optical image stabilization (OIS)
actuator product and one involving average cost per suspension assembly
produced.
 
The total payout under the plan to any participant will be capped at the target
level payout if the company does not report positive earnings before taxes for
the full fiscal year.
 
The decisions to make cash incentive payments and on payment amounts are made
annually, and payments are made in cash in the first quarter of the following
fiscal year.  The compensation committee retains authority to adjust performance
goals to exclude the impact of charges, gains or other factors that the
compensation committee believes are not representative of the underlying
financial or operational performance of our company.